310 F.2d 857
114 U.S.App.D.C. 52
Julian W. CURTIS, Appellant,v.Russell A. CHAMBERS, Appellee.
No. 16847.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 12, 1962.Decided Nov. 1, 1962.

Mr. Rex K. Nelson, Washington, D.C., with whom Mr. Eugene X. Murphy, Washington, D.C., was on the brief, for appellant.
Mr. Dale L. Button, Washington, D.C., with whom Mr. Coleman, L. Diamond, Washington, D.C., was on the brief, for appellee.
Before WILBUR K. MILLER, WASHINGTON and BASTIAN, Circuit judges.
PER CURIAM.


1
This action was filed in the District Court by plaintiff (appellant), to enforce a mechanic's lien covering labor and materials furnished in the remodeling of defendant's (appellee's) property.  Plaintiff sought to establish a lien in the sum of $15,031.63 on the property involved, and to have such lien enforced in accordance with Title 38, 110 et seq., D.C.Code (1961).


2
Defendant, claiming an agreement with plaintiff under which the latter agreed to do certain work for the sum of $7,000, contended that he had made a payment of $4,000 on account thereof, and admitted liability in the amount of $3,000, which he professed willingness to pay.  He denied liability for any extras or additional work which plaintiff performed.


3
After a lengthy trial, the court found that there was due and owing to plaintiff from the defendant the sum of $7,750, namely, that on the originally contemplated work defendant was in arrears to the extent of $3,000; and, for the extra work performed, the court found the fair price to be $4,750, including a profit of 10% above cost.  Judgment was entered for plaintiff in the amount of $7,750, with the proviso that, if the judgment was not satisfied within thirty days, plaintiff might enforce his lien against defendant's property to the extent of $7,750.  Plaintiff appealed.


4
Our examination of the record convinces us that the findings of the District Court are not 'clearly erroneous.'1  Accordingly, it follows that the judgment of the District Court must be and is


5
Affirmed.



1
 Fed.R.Civ.P. 52(a)